MITCHELL, J.
The contention of the defendants that the wheat represented by the storage tickets had all been sold and disposed of by the plaintiff long before the date of the settlement in December, 1893, and therefore that an excessive amount of storage charges was included in the note executed on that date, is not borne out by the evidence. The evidence, at most, merely tended to prove that the wheat had been shipped out of the particular elevator in which it was deposited by the defendant. But the plaintiff had a right to do this under the contract of storage.
Whether the substituted storage ticket issued in December, 1893,. was in the form required by statute is immaterial, as it cannot affect the rights of the parties under their contract by which the defendants pledged the wheat to the plaintiff as security for his note. The evidence amply justified the findings. There is no other point in the case worthy of special notice.
Order affirmed.